            Case 2:19-cv-01448-JAK-FFM Document 13 Filed 02/27/19 Page 1 of 2 Page ID #:54
                                                                                                             CLOSED
                                     U.S. District Court
                          Southern District of California (San Diego)
                     CIVIL DOCKET FOR CASE #: 3:18−cv−02857−AJB−LL

Rutherford v. USA Gas et al                                           Date Filed: 12/20/2018
Assigned to: Judge Anthony J. Battaglia                               Date Terminated: 02/26/2019
Referred to: Magistrate Judge Linda Lopez                             Jury Demand: Plaintiff
Cause: 42:12101 The Americans with Disabilities Act of 1990           Nature of Suit: 446 Civil Rights: Americans with
                                                                      Disabilities − Other
                                                                      Jurisdiction: Federal Question

Early Neutral Evaluation Conference:                                  Settlement Conference:
Case Management Conference:                                           Settlement Disposition Conference:
Status Hearing:                                                       Pretrial Conference:
Status Conference:                                                    Final Pretrial Conference:
Mandatory Settlement Conference:                                      Trial Date:
Plaintiff
James Rutherford                                       represented by Joseph R. Manning , Jr.
                                                                      Manning Law, APC
                                                                      20062 S.W. Birch St., Suite 200
                                                                      Newport Beach, CA 92660
                                                                      949−200−8755
                                                                      Fax: 866−843−8308
                                                                      Email:
                                                                      ADAPracticeGroup@manninglawoffice.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED


V.
Defendant
USA Gas                                                represented by Douglas Arthur Gravelle
a business of unknown form                                            Hinson Gravelle & Adair LLP
                                                                      28470 Avenue Stanford
                                                                      Suite 350
                                                                      Valencia, CA 91354
                                                                      661−294−0116
                                                                      Fax: 661−294−0134
                                                                      Email: gravelle@hinsongravelle.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

Defendant
Thrifty Oil Co.                                        represented by Douglas Arthur Gravelle
a California corporation                                              (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

Defendant
             Case 2:19-cv-01448-JAK-FFM Document 13 Filed 02/27/19 Page 2 of 2 Page ID #:55
DOES 1−10
inclusive


Date Filed        #    Docket Text

12/20/2018       Ï1    COMPLAINT with Jury Demand against DOES 1−10, Thrifty Oil Co., USA Gas ( Filing fee $ 400
                       receipt number 0974−12023214.), filed by James Rutherford.

                       The new case number is 3:18−cv−02857−AJB−LL. Judge Anthony J. Battaglia and Magistrate
                       Judge Linda Lopez are assigned to the case. (Manning, Joseph)(mme)(sjt). (Entered: 12/21/2018)

12/21/2018       Ï2    Summons Issued.
                       Counsel receiving this notice electronically should print this summons and serve it in
                       accordance with Rule 4, Fed.R.Civ.P and LR 4.1. (mme) (Entered: 12/21/2018)

01/17/2019       Ï3    SUMMONS Returned Executed by James Rutherford. USA Gas served. (Manning, Joseph) (acc).
                       (Entered: 01/17/2019)

01/17/2019       Ï4    SUMMONS Returned Executed by James Rutherford. Thrifty Oil Co. served. (Manning, Joseph)
                       (acc). (Entered: 01/17/2019)

01/24/2019       Ï5    ANSWER to 1 Complaint, by Tesoro Refining & Marketing Company LLC (incorrectly identified
                       as the non−existent legal entity "USA Gas" in the Complaint) by USA Gas.(Gravelle,
                       Douglas)Attorney Douglas Arthur Gravelle added to party USA Gas(pty:dft) (ag). (Entered:
                       01/24/2019)

01/24/2019       Ï6    NOTICE of Interested Parties by Tesoro Refining & Marketing Company LLC (incorrectly
                       identified as the non−existent legal entity "USA Gas" in the Complaint) by USA Gas (Gravelle,
                       Douglas) (ag). (Entered: 01/24/2019)

01/25/2019       Ï7    ANSWER to 1 Complaint, by Thrifty Oil Co..(Gravelle, Douglas)Attorney Douglas Arthur
                       Gravelle added to party Thrifty Oil Co.(pty:dft) (ag). (Entered: 01/25/2019)

01/25/2019       Ï8    NOTICE of Interested Parties by Thrifty Oil Co. (Gravelle, Douglas) (ag). (Entered: 01/25/2019)

01/29/2019       Ï9    ORDER TO SHOW CAUSE The Court hereby schedules an Order to Show Cause Hearing for
                       2/28/2019 at 2:00 p.m. in Courtroom 4A for Rutherford to show cause why his complaint should
                       not be dismissed for improper venue or transferred to the proper venue pursuant to 28 U.S.C. §
                       1406(a). Signed by Judge Anthony J. Battaglia on 1/29/2019.(acc) (Entered: 01/30/2019)

02/22/2019      Ï 10   NOTICE of Change of Address by Joseph R. Manning, Jr (Manning, Joseph). (Main Document 10
                       replaced on 2/22/2019) (acc). (Entered: 02/22/2019)

02/22/2019      Ï 11   Joint MOTION to Change Venue to Central District of California by James Rutherford. (Manning,
                       Joseph) (acc). (Entered: 02/22/2019)

02/26/2019      Ï 12   Case transferred to District of Central District of California Eastern Division. Files transferred
                       electronically to: *District of Central District of California Eastern Division*. Signed by Judge
                       Anthony J. Battaglia on 2/26/2019. (acc) (Additional attachment(s) added on 2/26/2019: # 1
                       Transfer Order) (acc). (sjt). (Entered: 02/26/2019)
